DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai et al (WO 2018/116985; US 2020/0064742, citations by the US document) in view of Quillen et al (US 2012/0077132), Lui et al (US 2018/0005840) and Schilling (US 2004/0112409).
Kai et al teach a method and apparatus as claimed except for the specific recitation of performing multiple cycles of a cleaning processing comprising supplying a modifying liquid and supplying a rinse liquid and a controller configured to perform multiple cycles.
 
Kai et al teach a method comprising supplying a development solution to form a resist pattern on the surface of the substrate; cleaning processing cycle comprising supplying a modifying liquid containing a modifying agent having a hydrophilic group onto the surface of the substrate on which the resist pattern is formed and supplying a rinsing liquid configured to remove the modifying liquid; and frying the surface of the substrate.
Kai et al teach a modifying agent as claimed.
Kai et al also teach rinsing with a surfactant solution prior to drying the substrate.
Kai et al also teach an apparatus comprising a control unit (300) that controls the functioning of the apparatus.
The apparatus is disclosed as comprising a holder (10) and liquid supplies (161-164) with nozzles (165, 168, 171, 174).
See entire document, especially Figures 1, 4, 5, 9 and the related description for the apparatus and Figures 6, 10-12 and the related description for the method.
See also description at [0053-94].
AS to claims 3-4
The method further comprises a heating step between supplying a modifying liquid and supplying a rinsing liquid which will inherently accelerate volatilization of the solvent.
AS to claim 5:
The step of starting supply of the rinse liquid is obvious from the disclosure of Kai et al at [0068-69].
AS to claim 6:
Changing speed is disclosed at least at [0073].
As to claim 10:
The computer readable medium is disclosed at least at [0046].

As to the multiple cleaning rinsing cycles:
While Kai et al do not specifically teach the use of multiple cleaning rinsing cycles, such was known and conventional in the art as evidenced at least by Quillen et al, Lui et al and Schilling.
	Quillen et al teach that it was known to conduct one or more cycles of cleaning, heating and rinsing until the desired level of removal is achieved (at least [0054]). Quillen et al also teach that the same or different rinsing chemistries can be used.
Lui et al also teach that it was known that cleaning may include a plurality of cycles, each including a chemical solution cleaning step and a rinsing step.
Schilling teaches that it was known to conduct one or more cleaning cycles followed by rinse cycle(s). Schilling also teaches that the rinse cycle is repeated any number of times as necessary and can be performed between multiple cleaning cycles.
	It would have been obvious to an ordinary artisan at the time the invention was filed to conduct the cleaning processing cycle of Kai et al multiple times until the desired level of cleanness is achieved since Quillen et al, Lui et al and Schilling teach such as known. 
AS to claim 7: It would have been obvious to an ordinary artisan at the time the invention was filed to use multiple rinsing (with the same or different rinsing chemistries) in the multiple cleaning processing cycles of the modified Kai et al since Quillen et al teach that it was known to conduct one or more rinsing cycles with the same or different rinsing chemistries and since Schilling teaches that the rinse cycle can be repeated any number of times as necessary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711